Order entered September 10, 2013




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00485-CR
                                     No. 05-13-00486-CR
                                     No. 05-13-00487-CR

                          IGNACIO SEBASTIAN DIAZ, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
              Trial Court Cause Nos. F06-89618-M, F09-53546-M, F09-53545-M

                                          ORDER
         The Court GRANTS appellant’s September 6, 2013 motion for extension of time to file

appellant’s brief.

         We ORDER appellant to file the brief within THIRTY (30) DAYS from the date of this

order.


                                                    /s/   DAVID EVANS
                                                          JUSTICE